President.
The taking seems proved ; and the ordinary evidence of the felonious intention, a denial of the act, appears in this case. There is even ground to believe, that they left their homes with this intention. Half a peck of salt was but a poor stock to trade on.
I know no law tendering it unlawful for an Indian, any more than a white man, to hunt on the lands of others. Whether the Indians were trespassers or not, the authorities cited prove that they were not thieves. Their labour in killing the deer and bears, ferœ naturœ, *389gave the Indians a property in the skins, meat, and tallow of those animals. It would be strange, if the taking could not be felony because it was in the day time, and the offenders impudently avowed it among themselves. The property was as much in the possession of these Indians, as articles of this nature usually are. And if you think the prisoners took and carried them away with an intent of converting them to their own use, without the knowledge of the owners, there is no occasion for your finding a special verdict ; you may find the prisoners guilty.
The jury found them guilty.
Becomb, Reading, and Eckles were then tried on the second indictment, and found guilty.
Note.—Next day, before judgment was given, Becomb broke out of gaol. Reading and Eckles were sentenced to 18 months confinement to hard labour, on the last indictment; and Reading to 6 months additional, on the first: and it was ordered, that the whole should be in the gaol and penitentiary house in Philadelphia.
In the morning after the last verdict was given, a man went into the gaol, to endeavour to get, from Reading and Eckles, information respecting the rest of the skins. They informed where they were hidden ; and messengers were sent to secure them, and restore them to the Indians. The Indians were present at the trial: they appeared to be poor, and from a sense of the loss which they had sustained, and of the danger which resentment for such loss might bring on the frontier inhabitants, and a desire to shew the Indians the benefit of appealing to our tribunals for redress; some gentlemen contributed about 40 dollars, which were laid out in cloathing, and other useful articles for the two Indians ; with which, and assurances of restitution for their property lost, they departed well pleased.